             Case MDL No. 2863 Document 34 Filed 10/03/18 Page 1 of 3



                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


IN RE: [24]7.AI, INC., CUSTOMER DATA
SECURITY BREACH LITIGATION                                                              MDL No. 2863


                                 ORDER DENYING TRANSFER


         Before the Panel:* Plaintiffs in the Northern District of California Ford action move under
28 U.S.C. § 1407 to centralize pretrial proceedings in this litigation in the Northern District of
California. This litigation consists of three actions pending in the Central District of California, the
Northern District of California, and the Northern District of Georgia, as listed on Schedule A. In
addition, the parties have notified the Panel of one potential tag-along action, which was recently
filed in the Northern District of California.

         Plaintiff in the McGarry action pending in the Northern District of Georgia does not oppose
the motion on the condition that any claims against Best Buy Co., Inc., are excluded from the MDL.
The McGarry plaintiff suggests the Northern District of Georgia as the transferee district. Plaintiffs
in the action pending in the Central District of California, as well as defendants Delta Air Lines, Inc.,
and [24]7.AI, Inc., oppose centralization and, alternatively, suggest the Central District of California
as the transferee district.

         On the basis of the papers filed and the hearing session held, we conclude that centralization
will not serve the convenience of the parties and witnesses or further the just and efficient conduct
of this litigation. There is little dispute that these actions share factual questions arising from an
alleged data breach of [24]7, which provides online chat, customer support services, and sales and
service-oriented software to various businesses, including Best Buy, Delta, and Sears. There are,
however, only four actions at issue (including the potential tag-along action) pending in three
districts. Where only a minimal number of actions are involved, the proponent of centralization
bears a heavier burden to demonstrate that centralization is appropriate. See In re Transocean Ltd.
Sec. Litig. (No. II), 753 F. Supp. 2d 1373, 1374 (J.P.M.L. 2010). Movants have not met that burden
here.

         We have held that “centralization under Section 1407 should be the last solution after
considered review of all other options.” In re Best Buy Co., Inc., Cal. Song-Beverly Credit Card Act
Litig., 804 F. Supp. 2d 1376, 1378 (J.P.M.L. 2011). Here, a number of pending motions could
significantly reduce or even eliminate the multidistrict character of this litigation. Both Delta and

        *
           Judge Charles R. Breyer took no part in the decision of this matter. Additionally, one or
more Panel members who could be members of the putative classes in this docket have renounced
their participation in these classes and have participated in the decision.
             Case MDL No. 2863 Document 34 Filed 10/03/18 Page 2 of 3



                                                -2-

[24]7 have filed Section 1404 motions in the actions pending in the Northern District of California
and the Northern District of Georgia (seeking transfer to the Central District of California). See In
re Gerber Probiotic Prods. Mktg. & Sales Practices Litig., 899 F. Supp. 2d 1378, 1380 (J.P.M.L.
2012) (discussing the advantages of Section 1404 transfer over centralization). In addition, a recent
ruling on Delta’s dismissal motion by the court in the action pending in the Central District of
California may result in the complete dismissal of that action, reducing the number of districts at
issue to two.

        Even if the pending transfer and dismissal motions do not eliminate the multidistrict
character of this litigation, voluntary cooperation and coordination among the small number of
parties and involved courts appears eminently feasible. We encourage the parties to employ the
various alternatives to transfer that exist to minimize any potential for duplicative discovery and
inconsistent pretrial rulings in this litigation. See, e.g., In re Eli Lilly & Co. (Cephalexin
Monohydrate) Patent Litig., 446 F. Supp. 242, 244 (J.P.M.L. 1978); see also Manual for Complex
Litigation, Fourth, § 20.14 (2004).

       IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.


                                      PANEL ON MULTIDISTRICT LITIGATION



                                      __________________________________________
                                                     Sarah S. Vance
                                                         Chair

                                      Marjorie O. Rendell            Lewis A. Kaplan
                                      Ellen Segal Huvelle            R. David Proctor
                                      Catherine D. Perry
         Case MDL No. 2863 Document 34 Filed 10/03/18 Page 3 of 3



IN RE: [24]7.AI, INC., CUSTOMER DATA
SECURITY BREACH LITIGATION                                           MDL No. 2863


                                     SCHEDULE A


           Central District of California

     PICA v. DELTA AIR LINES, INC., ET AL., C.A. No. 2:18-02876

           Northern District of California

     FORD, ET AL. v. 24/7, INC., ET AL., C.A. No. 5:18-02770

           Northern District of Georgia

     MCGARRY v. DELTA AIR LINES, INC., ET AL., C.A. No. 1:18-02794
